Citation Nr: 0729810	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-27 189	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Whether the severance of service connection for left hip 
pain was proper.

2. Entitlement to an initial compensable rating for left hip 
pain. 

3. Entitlement to service connection for a low back 
disability, chronic lumbosacral strain, to include secondary 
service connection.

4. Entitlement to service connection for a right knee 
disability, degenerative joint disease, to include secondary 
service connection.

5. Entitlement to a rating higher than 10 percent for a left 
knee disability. 

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD
N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1983 to March 1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2003, March 
2004 and in January 2006, of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claim for increase for the left knee is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In the rating decision of October 2003, the RO granted 
service connection for left hip pain secondary to the 
service-connected left knee disability.

2. As pain alone without a diagnosed or identifiable 
underlying pathology does not constitute a disability for 
which service connection may be granted, the grant of service 
connection for left hip pain secondary to the service-
connected left knee disability constituted clear and 
unmistakable error of law in the rating decision by the RO of 
October 2003. 

3. Service connection for left hip pain was granted with a 
noncompensable rating, effective in July 2003; the veteran 
appealed the initial noncompensable rating, and subsequently 
service connection for left hip pain was properly severed, 
effective in April 2006. 

4. A low back disability, chronic lumbosacral strain, was not 
affirmatively shown to have been present in service; the 
current low back disability, chronic lumbosacral strain, 
first documented after service, is unrelated to an injury or 
disease of service origin; and the current low back 
disability, chronic lumbosacral strain, is not caused or made 
worse by the service-connected left knee disability. 

5. A right knee disability, degenerative joint disease, was 
not affirmatively shown to have been present in service; 
degenerative joint disease or arthritis was not manifest to a 
compensable degree within one year of separation from 
service; the current right knee disability, degenerative 
joint disease, first documented after service beyond the one-
year presumptive period for degenerative joint disease or 
arthritis as a chronic disease, is unrelated to an injury or 
disease of service origin; and the current right knee 
disability, degenerative joint disease, is not caused or made 
worse by the service-connected left knee disability.


CONCLUSIONS OF LAW

1. The grant of service connection for left hip pain 
secondary to the service-connected left knee disability was 
clearly and unmistakably erroneous and severance of service 
connection, effective in April 2006, was therefore proper.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 
3.310 (2007).

2. There is no legal basis for a retroactive increase after 
proper severance of service connection for left hip pain.  38 
C.F.R. §§ 3.400(o), 3.105(d) (2007).




3. A low back disability, chronic lumbosacral strain, was not 
incurred in or aggravated by service, and a low back 
disability, chronic lumbosacral strain, is not proximately 
due to or the result of the service-connected left knee 
disability. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

4. A right knee disability, degenerative joint disease, was 
not incurred in or aggravated by service, service connection 
for degenerative joint disease or arthritis may not be 
presumed based on the one-year presumption for a chronic 
disease; and a right knee disability, degenerative joint 
disease, is not proximately due to or the result of 
service-connected left knee disability.  38 U.S.C.A. §§ 1131, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2006), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the claim for restoration of service connection for left 
hip pain, the RO provided statutory complying notice by 
letter in October 2005.  38 C.F.R. § 3.105(d).  

On the claim for an initial compensable rating for left hip 
pain, as the law, and not the evidence, is dispositive, VCAA 
notice is not applicable.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

As to the claims for service connection, the RO provided pre- 
and post-adjudication VCAA notice by letter, dated in August 
2003, and in the supplemental statement of the case, dated in 
February 2007.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified of the evidence needed to 
substantiate the claims of secondary service connection, 
namely, evidence of current disability was caused or 
aggravated by any already service connected disability.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  The notice included, in general, the degree 
of disability assignable and the provision for the effective 
date of the claims, that is, the date of receipt of the 
claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that VCAA notice, pertaining to the degree of 
disability was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims of 
service connection are denied, no disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records and records of a private physician.  On 
the claims of secondary service connection, the RO obtained a 
VA examination with a medical opinion.  As the veteran has 
not identified any additional evidence pertinent to the 
claims and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims are required to 
comply with the duty to assist. 

As to the claims of direct service connection, the RO did not 
conduct a medical inquiry in the form of a VA examination 
because there is no evidence that the claimed disabilities 
may be associated with an established event or injury in 
service. Under these circumstances, a medical examination 
with medical opinion is not required under 38 C.F.R. § 
3.159(c)(4). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Severance

Once service connection has been granted, it can be severed 
only upon showing that the rating decision granting service 
connection was "clearly and unmistakably erroneous," and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d).

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained. 38 C.F.R. §§ 
3.103(b)(2), 3.105(d). 

Clear and unmistakable error is defined as a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.   Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether there is clear and unmistakable error in 
a prior rating decision, either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made. 

In determining clear and unmistakable error in a severance 
action, reviewable evidence is not limited to the evidence 
that was before the RO in making its initial grant of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 479-80 
(1997).



Factual Background 

The service medical records contain no complaint, finding, 
history, or treatment of a left hip abnormality. 

After service, VA records from 1990 to 2005 also contain no 
finding or diagnosis of left hip disability.   

On VA examination in September 2003, the veteran complained 
of low back pain of two years duration with associated left 
hip pain.  On examination, the left hip had some tenderness 
and slightly reduced range of motion with forward flexion to 
110 degrees, abduction to 40 degrees, internal rotation to 30 
degrees, and external rotation to 30 degrees.  Left hip x-
rays were unremarkable.  While the examiner did not diagnosis 
a specific left hip disability, the examiner expressed the 
opinion that the veteran had degenerative joint disease of 
the left knee with referred pain to the left hip and that the 
left hip pain was attributable to the left knee. 

In an October 2003 rating decision, the RO granted service 
connection for left hip pain secondary to the service-
connected left knee disability and assigned a noncompensable 
rating, effective in July 2003. 

In a statement in July 2005, P.E.O., D.C., stated that the 
veteran was being seen for spine-related pain, typically in 
the low back and hips, and a functional leg length 
discrepancy in the hips that contributed to the veteran's 
knee pain. 

In a rating decision in July 2005, the RO proposed to severe 
service connection for left hip pain secondary to the 
service-connected left knee disability and notified the 
veteran of the proposed severance action by letter, dated in 
October 2005.  The veteran given 60 days to respond.  No 
reply from the veteran was forthcoming.  In a rating decision 
in January 2006, the RO severed service connection for left 
hip pain secondary to service-connected left knee disability, 
effective from April 1, 2006, based upon a finding of clear 
and unmistakable error in the rating decision that granted 
service connection.  

On VA examination in June 2006, the veteran complained of 
chronic pain across the low back with radiation into the left 
hip.  On examination, the left hip had full and equal range 
of motion with the right hip.  The examiner expressed the 
opinion that the veteran did not have an isolated left hip 
condition because his symptoms were consistent with radiating 
pain from chronic lumbosacral strain. 

Analysis

With the proposed rating decision, notice of the proposal, 
the sixty days to respond, and implementation of the 
severance no sooner than permitted, that is, the last day of 
the month in which a sixty-day period from the date of notice 
to the beneficiary of the final rating action expired, the RO 
complied with the procedural due process requirements of the 
severance action in accordance with 38 C.F.R. § 3.105(d), and 
it is not contended otherwise.  Also as the severance action 
was taken within less than ten years from the grant of 
service connection, the provisions of 38 C.F.R. § 3.957, 
pertaining to a protected grant of service connection do not 
apply.  

The RO granted secondary service connection for left hip pain 
alone.  The records shows that there was no diagnosis of a 
left hip disability apart from pain and no underlying hip 
pathology was identified as X-rays of the hip were normal.  
Rather the evidence shows that the hip pain was referred pain 
from the left knee by VA examination in 2003 and from the low 
back by VA examination in 2006.  

As the RO granted service connection for left hip pain 
secondary to the service-connected left knee disability, the 
question presented is whether pain is a disability. 

In order for a veteran to qualify for entitlement to 
compensation either on a direct basis or on a secondary 
basis, the veteran must prove the existence of a disability.  
Pain alone without a diagnosis or identifying underlying 
pathology does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001) (referring to basic entitlement to 
disability compensation).  

In the absence of proof of left hip disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The granting of an invalid claim of secondary service 
connection is not in accordance with law, constituting clear 
and unmistakable error of law, because without the error the 
outcome would have been manifestly different.   

Claim for Increase for the Left Hip 

The RO granted service connection for left hip pain and 
assigned a noncompensable rating, effective in July 2003.  
The veteran appealed the initial rating.  

As service connection for left hip pain was properly severed, 
effective in April 2006, under 38 C.F.R. § 3.400(o), a 
retroactive increase will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection. 

The law clearly is dispositive as it prohibits a retroactive 
increase once basic entitlement has been terminated.  
Accordingly, the Board finds that the veteran lacks 
entitlement under the law for the claim for increase for left 
hip pain, in which service connection for the disability has 
been properly severed, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including degenerative joint 
disease, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Factual Background

The service medical records show in February 1985 the veteran 
had low back muscles spasms.  In March 1985, he fell on his 
right knee while running and he experienced swelling, which 
was assessed as traumatic effusion.  The remainder of the 
service medical records contain no further complaint, 
finding, history, or treatment of a low back or right knee 
abnormality. 

After service, on VA examination in September 2003, the 
veteran complained of low back pain and right knee pain of 
two years duration.  X-rays showed right knee degenerative 
joint disease.  The diagnoses were chronic lumbar strain and 
right knee patellofemoral pain syndrome. 

In a statement in July 2005, P.E.O., D.C., stated that the 
veteran was being seen for spine-related pain in the low back 
as well as for right knee pain.  As for the low back and 
right knee pain, the doctor stated that favoring of one leg 
over years contributed to recurring low back, which he 
thought was happening in the veteran's case, and the 
veteran's favoring of his left leg adversely affected the 
right knee. 

On VA examination in June 2006, the veteran complained of 
chronic back pain with radiation into the left hip.  As for 
the right knee, he stated that he started having a problem 
with chronic right knee pain about two years earlier.  X-rays 
of the lumbosacral spine showed no acute abnormalities.  X-
rays of the right knee showed degenerative changes.  The 
diagnoses were chronic lumbosacral spine strain and right 
knee degenerative joint disease.  As for the etiology of the 
low back and right knee disabilities, the examiner expressed 
the opinion that the left knee condition was not 
significantly disabling enough to link the low back and right 
knee disabilities to the service-connected left knee and that 
it was less likely than not that the lumbosacral spine and 
right knee conditions were related to the service-connected 
left knee disability. 

Analysis

On the basis of the service medical records, neither chronic 
lumbosacral strain nor degenerative joint disease of the 
right knee was not affirmatively shown to have been present 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The service medical do show that on one occasion the veteran 
was seen for back muscle spasm and on another occasion for 
swelling of the right knee.  

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic disability of the lumbar spine or right knee and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, disabilities of the lumbosacral spine and 
right knee were first documented in 2003 with a two-year 
history of onset.  The absence of complaints of low back pain 
or right knee pain from 1987 to 2003 or by history to 2001 is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between the current disability of either the lumbosacral 
spine or right knee and an established injury, disease, or 
event of service origin.

Also, the initial documentation of a right knee disability to 
include degenerative joint disease in 2003 or by history to 
2001, is well beyond the one-year presumptive period for 
manifestation of arthritis of the right knee as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

As for secondary service connection, that is, that the left 
knee caused or aggravated the low back and right knee 
disabilities, the medical evidence consists of one private 
doctor's opinion, which favors the claim, and one VA 
physician's opinion, which weigh against the claim.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The doctor, who expressed the favorable opinion, stated that 
favoring of one leg over years contributed to recurring low 
back pain, which he thought was happening in the veteran's 
case, and the veteran's favoring of his left leg adversely 
affected the right knee, did not have access to the veteran's 
file.  

The VA examiner reported that he had reviewed the veteran's 
file, including the doctor's letter and the previous report 
of VA examination, and had interviewed the veteran.  After 
the review of the record, the VA examiner expressed the 
opinion that it was less likely than not that the lumbosacral 
spine and right knee conditions were related to the 
service-connected left knee disability.  The examiner 
explained that the veteran's the left knee condition was not 
significantly disabling enough to link the low back and right 
knee disabilities to the service-connected left knee. 

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the claim 
was based on a review of the entire record and contained a 
rationale for the opinion, which was consistent with the 
facts in the record, namely, the relative recent onset of low 
back and right knee symptoms as wells as the presence of only 
slight limitation of motion without instability of the 
service-connected left knee disability, the Board finds that 
the opinion of the VA examiner, which oppose rather than 
support the claim of secondary service connection, more 
probative of the question of whether low back and right knee 
pain, first diagnosed after service, is related to the 
service-connected left knee disability, and the opinion 
outweighs the favorable opinion.  



As for the veteran's statement and testimony, relating his 
low back and right knee disabilities to the service-connected 
left knee, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claims because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the low back and right knee disabilities 
and the service-connected left knee. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation, 
and as the preponderance of the evidence is against the 
claims of service connection on a direct and secondary basis, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 


ORDER

The severance of service connection for left hip pain, 
effectuated April 1, 2006, was proper.

As a matter of law, a compensable rating for left hip pain is 
denied.

Service connection for a low back disability, chronic 
lumbosacral strain, to include secondary service connection 
is denied.

Service connection for a right knee disability, degenerative 
joint disease, to include secondary service connection is 
denied.




REMAND

As for the claim of increase for the left knee, on VA 
examination in June 2006, the examiner reported range of 
motion of the left knee from 0 to 135 degrees with crepitus 
and pain and an additional loss of five to ten degrees with 
repetitive use. 

Because separate ratings may be assigned for limitation of 
flexion and extension, and as it is not clear whether the 
additional loss of motion pertained to flexion or extension 
or both, the claim is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the level of 
left knee impairment.  The claims folder 
should be made available to that examiner 
for review.  The examiner is asked to 
determine the range of motion of the left 
knee in flexion and extension to include 
any functional loss due to pain and any 
additional loss of flexion or extension 
with repetitive use or during flare-ups.  

2. After the above development is 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


